Filed with the U.S. Securities and Exchange Commission on November 5, 2013 1933 Act Registration File No.333-187194 1940 Act File No. 811-22811 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ X ] (Check appropriate box or boxes.) BRIDGE BUILDER TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 287-3700 Elaine E. Richards, Secretary Bridge Builder Trust c/o 2020 East Financial Way Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Sean Graber, Esq. Morgan, Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Explanatory Note: This Post-Effective Amendment (“PEA”) No. 2 to the Registration Statement of the Bridge Builder Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEA No. 1 to the Registration Statement on FormN-1A filed on October 24, 2013.This PEANo.2 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 1 to the Trust’s Registration Statement. BRIDGE BUILDER TRUST PART C SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that this Post-Effective Amendment No. 2 meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 2 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of St. Louis and State of Missouri, on the 5th day of November2013. BRIDGE BUILDER TRUST By: /s/ William H. Broderick III* William H. Broderick III, Trustee Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 2 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date William H. Broderick III* Trustee November 5, 2013 William H. Broderick III Jean Carter* Trustee November 5, 2013 Jean Carter William Fiala* Trustee November 5, 2013 William Fiala Janice Innis-Thompson* Trustee November 5, 2013 Janice Innis-Thompson William Scheffel* Trustee November 5, 2013 William Scheffel John Tesoro* Trustee November 5, 2013 John Tesoro /s/ Joseph C. Neuberger* President and Principal November 5, 2013 Joseph C. Neuberger Executive Officer Jason F. Hadler* Treasurer and Principal November 5, 2013 Jason F. Hadler Financial Officer By:/s/ Elaine E. Richards Elaine E. Richards Attorney-in-fact pursuant to Powers of Attorney dated May 22, 2013. C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
